                     THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                       ___________________________________

THE UNITED STATES OF AMERICA,
                                                    Case No. 1:20-CR-183
             Plaintiff,
                                                    Hon. Robert J. Jonker
v.                                                  Chief U.S. District Court Judge

KALEB FRANKS,

             Defendant.


            DEFENDANT’S MOTION FOR A CHANGE OF VENUE
                  AND MEMORANDUM IN SUPPORT


      Kaleb Franks moves this Court to allow for a change of trial venue. In

support of this motion, Mr. Franks offers the following memorandum of law.

Essentially, press coverage of (and participation in) this matter has corrupted the

potential trial atmosphere to the point that Mr. Franks will be denied a fair trial in

Michigan.

                             Procedural Background

      This case began with the government filing a criminal complaint on October

6, 2020, charging Mr. Franks and five others with conspiring to kidnap, in violation

of 18 U.S.C. § 1201(c). See RE. 1: Complaint, PageID # 1. Authorities arrested Mr.

Franks the following day in Ypsilanti, Michigan. His initial appearance occurred

October 8, 2020. See RE. 12: Minutes of First Appearance, PageID # 34. After
litigation of the issue, the Court ordered Mr. Franks detained. See, e.g., RE. 74:

Order Affirming Detention Order, PageID # 437-38.

       The government indicted Mr. Franks and his codefendants on December 16,

2020. RE. 86: Indictment, PageID # 573-78. This indictment included a single

charge: conspiracy to kidnap Michigan’s governor. See id. at 573. Only one

codefendant has pleaded guilty (doing so on January 27, 2021), with the rest

proceeding toward trial, which is scheduled to begin on October 12, 2021 (with a

final pretrial conference on September 23, 2021). See RE. 143: Minutes of Garbin

Change of Plea, PageID # 759. A superseding indictment, filed on April 28, 2021,

added weapons counts against codefendants but did not modify the charge against

Mr. Franks. See RE. 172: Superseding Indictment, PageID # 961-76. 1

                                      Legal Discussion

       Generally, federal cases are tried in the district in which the alleged offense

arose. See, e.g., Fed. R. Crim. P. 18. Exceptional circumstances, however, can

require a change of venue. Under Rule 21, if a defendant files a motion, “the court

must transfer the proceeding against that defendant to another district if the court

is satisfied that so great a prejudice against the defendant exists in the transferring

district that the defendant cannot obtain a fair and impartial trial there.” Fed. R.

Crim. P. 21(a).




1For factual background, Mr. Franks incorporates here by reference the factual discussion in his
memo in support of his motion seeking an order compelling the government to produce files on all
confidential human sources used in this investigation.
                                                 2
      Regarding changes of venue, the Sixth Circuit has discussed two

perspectives: (1) that of presumed prejudice; and (2) that of actual prejudice. See,

e.g., Ritchie v. Rogers, 313 F.3d 948, 955-56 (6th Cir. 2002). When a “motion for a

change of venue based on extensive pretrial publicity and predicated on ‘presumed

prejudice’ fails, the issue of ‘actual prejudice’ remains for review by the trial court to

determine whether a review of both the jury voir dire testimony and the extent and

nature of the media coverage indicates a fair trial is or is not possible.” Id. at 956.

Complicating the issue of “actual prejudice” “is the tension between the due process

right of a defendant to a fair and impartial jury and the First Amendment right of

the media to report on the proceedings in the context of the approaching criminal

trial.” Id. With extensive pretrial publicity comes a heightened importance for voir

dire, as courts must remain vigilant regarding “whether a fair and impartial jury

[can] be impaneled.” Id.

      Courts reserve “presumed prejudice” for cases in which the trial atmosphere

has been “utterly corrupted by press coverage.” See id. at 955 n.11. Without “utter

corruption by the press of the trial atmosphere,” actual voir dire constitutes the

centerpiece of attention for a motion to change venue. Id. Scholarship has explored

the tensions involved in these inquires. See, e.g., id. at 962 n.14 (citing “articles

addressing fair trials and a free press in the context of change of venue motions”).

And the Sixth Circuit has noted that changes of venue can ameliorate prejudice

from pretrial publicity. See, e.g., Jackson v. Turner, No. 97-4045, 1998 U.S. App.

LEXIS 27653, at *20 (6th Cir. Oct. 23, 1998) (unpublished) (“Jackson has not proven


                                            3
actual prejudice from the leaked reports. Nor has he explained how the voir dire

and change in venue failed to ameliorate any harm from pretrial publicity.”).

      One can presume prejudice in this case based on the extensive, negative,

pervasive press coverage of the allegations; the press’s active involvement in the

case; and the fact that the object of the alleged conspiracy was the kidnapping of the

state’s governor, who remains publicly vocal about the matter. Just yesterday, the

Detroit News reported on a co-defendant’s motion for early designation of witnesses

and exhibits (see RE. 217: Croft Motion for Early Designation, PageID # 1164-68).

See Robert Snell, “FBI Agent Audio Raises Questions About Sabotage in Whitmer

Kidnap Case, Defense Suggests, The Detroit News (July 11, 2021), available at

https://www.detroitnews.com/story/news/local/michigan/2021/07/11/fbi-agent-audio-

raises-questions-sabotage-whitmer-kidnap-case-defense-suggests/7931839002/. This

article classifies the motion as “com[ing] despite concerns about the safety of

confidential informants and undercover FBI agents who helped infiltrate the

alleged plot last fall—and whose names would be expected to appear on a witness

list.” Id. The piece also includes inflammatory video of weapons use and explosives.

      The press, as the Court knows well, has even taken to involving itself directly

in these proceedings, filing motions and attempting to obtain access to exhibits. See,

e.g., RE. 213: Minutes of Hrg. on Media’s Motions to Compel Access to Exhibits,

PageID # 1125.

      The governor herself continues to address the public on the allegations in this

matter. A piece in Newsweek Magazine last week opened this way:


                                           4
      Michigan Governor Gretchen Whitmer says she’s been in a pensive mood
      lately, having spent recent days writing a victim impact statement ahead of
      the sentencing of an anti-government extremist who took part in a plot to
      kidnap and kill her last year. Her statement, which will be revealed in
      federal court on sentencing day next month, has forced her, she says, to take
      stock of what she’s been through over the past year and what that portends
      for the nation going forward. “We’ve come to a dangerous moment in our
      nation where it’s not just about disagreement, it’s about threats of violence,”
      she tells Newsweek.

See Steve Friess, “Gretchen Whitmer Says Kamala Harris Is Unfairly Treated

Because of Race and Gender,” Newsweek Magazine (July 8, 2021), available at

https://www.newsweek.com/gretchen-whitmer-says-kamala-harris-unfairly-treated-

because-race-gender-1607748. While Garbin has pleaded guilty, this kind of

coverage conveniently omits mention of everyone else continuing as presumed

innocent. Cf. 18 U.S.C. § 3142(j).

      The article includes statements like this one: “Whitmer spoke to Newsweek

about the pace of Michigan’s COVID recovery, her personal pandemic protocol, the

sentencing of one of her would-be kidnappers . . . .” Id. And this one: “You know, I’ve

been a target of white supremacists’ efforts to kidnap me, put me on some sort of a

sham trial, and execute me. This is the horrible, destructive climate we find

ourselves in.” Id. Again, these statements completely ignore the presumption of

innocence, and they contradict the government’s own discovery, which includes

materials related to sympathies with the Black Lives Matter movement.

      Other statements go on to discuss the governor’s reaction to writing her

“victim-impact statement” and to the supposed “misogyny” intertwined in the

alleged kidnapping conspiracy. Even beyond ignoring the presumption of innocence


                                           5
and the fact that trial has not even occurred yet for Mr. Franks and all of his co-

defendants besides Garbin, the repeated discussion of the governor as a “victim”

ignores the nature of the charges. This case involves prosecution of a supposed

“plan,” of alleged discussions—not action. The governor did not fall victim to any

sort of actual action. Indeed, she didn’t know about any supposed plan, of course,

until after the government filed its case.

      Potential jurors, especially women jurors, are likely to feel an emotional

reaction to exhortations like this one:

      “it’s about threats of violence. And that’s not right. It’s downright dangerous
      for the individual, but it’s dangerous for our democracy, too.

Id.

      Given the very personal way the media and the governor have couched the

supposed “threats” to women, individuals, and democracy here, one can easily

presume prejudice. And while transfer to another venue will not cure all the

problems inherent in this kind of national press coverage, moving the case outside

of Michigan would represent a small step toward distancing the allegations from

these attacks on the presumption of innocence and securing a fair trial and

constitutionally sufficient process with an impartial jury, in accordance with Fifth

and Sixth Amendment commands.

                                     Conclusion

      Given the gravity of this case and the media’s involvement in it and portrayal

of it, the potential trial atmosphere exhibits corruption such that Mr. Franks will be

unable to obtain a fair trial with an impartial jury in Michigan. He thus asks for a

                                             6
change of venue as a step toward better securing his Fifth and Sixth Amendment

rights and avoiding unfair prejudice.

                                        Respectfully submitted,

Date: July 12, 2021                     SCOTT GRAHAM PLLC

                                        By:  /s/ Scott Graham
                                             Scott Graham
                                             Attorney for Defendant
                                        Business Address:
                                             1911 West Centre Avenue, Suite C
                                             Portage, Michigan 49024
                                             (269) 327.0585




                                              7
                       CERTIFICATE OF COMPLIANCE

      In accordance with Local Criminal Rule 47.2(b)(ii), counsel asserts that this

brief contains 1,476 words, as counted by Microsoft Word, version 16.50.



                                      By: /s/ Scott Graham
Dated: July 12, 2021                         SCOTT GRAHAM
                                             Attorney for Defendant
                                      Business Address:
                                             1911 West Centre Avenue, Suite C
                                             Portage, Michigan 49024
                                             (269) 327.0585
                                             sgraham@scottgrahampllc.com




                                         8
